DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	Claims 1-20 have been examined and rejected. This is the first Office action on the merits.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2, 4-10, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tripp et al (Pub. No. US 2022/0038449) in view of De La Chevrotiere (U.S. Patent No. 9,967,311), herein after Chevrotiere.

4-1.	Regarding claims 1 9, and 15, Tripp teaches the claim comprising: obtaining information pertaining to a container-orchestration system operating within at least one cloud native environment, by disclosing a hybrid cloud environment where customer users of a Managed Service Provider (MSP) have the ability to directly access multiple external services provided by cloud providers through a user interface (UI) of a web-based portal [paragraphs 46, 47; figure 1]. The UI is able to determine what permissions a given user has so the UI can display content specific to the user via APIs and associated Identity and Access Management (IAM) microservices that are running on a cluster of nodes of a container orchestration platform [paragraph 48].
	Tripp teaches configuring, based at least in part on the obtained information, a single sign-on authentication mechanism for multiple user interface applications in the container-orchestration system, by disclosing that once logged in, the customer user is provided with multiple internal and/or external services they are authorized to use without the need to separately log in to each of the multiple services [paragraphs 49, 64, 85-86].
Tripp does not expressly teach configuring, based at least in part on the obtained information, at least one ingress route for two or more of the multiple user interface applications in the container-orchestration system; configuring and rendering, based at least in part on information pertaining to the at least one ingress route, a common header in at least each of the two or more user interface applications. Chevrotiere disclose providing a single interface, configured for integrating multiple browser-based applications, to a user, wherein the single interface has a parent area associated with a set of applications and a child area for presenting content associated with the set of applications [column 3, lines 37-47]. With respect to the browser through which the content is being presented, the parent uniform resource locator or indicator (collectively URL) associated with presentation of the content of that application includes a domain identifier and parameters associated with that application [column 3, lines 51-56]. When a selection of another application of the set of applications associated with the parent area is received content of this application may also be presented in the child area without alteration to at least a portion of the parent area and the parent URL is updated so that the parent URL associated with the content of the second application includes the domain identifier and parameters associated with the second application [column 3, lines 56-64; column 9, lines 37-49]. Thus, a common header is used for each of the set of applications. This would allow the single interface to accommodate the use of applications having different domains (e.g. different protocols, different domain or different port) while maintaining the look and feel of the integration application. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure, for the external services provided in Tripp, an ingress route to provide the external services to a single interface such that the external services have a common header, as taught by Chevrotiere. This would allow the single interface to accommodate the use of applications having different domains (e.g. different protocols, different domain or different port) while maintaining the look and feel of the integration application.
Tripp-Chevrotiere teaches performing one or more automated actions based at least in part on the configured single sign-on authentication mechanism, the at least one configured ingress route, and the configured and rendered common header, by disclosing providing access to external services through a single interface [Tripp, paragraphs 46, 47; figure 1; Chevrotiere, column 3, lines 37-47].
Tripp-Chevrotiere teaches wherein the method is performed by at least one processing device comprising a processor coupled to a memory, by disclosing implementing the processing in the form of executable instructions stored on a machine readable medium and executed by a processing resource [Tripp, paragraph 88].

4-2.	Regarding claims 2, 10, and 16, Tripp-Chevrotiere teach all the limitations of claims 1, 9, and 15 respectively, wherein performing the one or more automated actions comprises transforming at least the two or more user interface applications into a unified user interface framework, by disclosing providing access to external services through a single interface [Tripp, paragraphs 46, 47; figure 1; Chevrotiere, column 3, lines 37-47].

4-3.	Regarding claims 4, 12, and 18, Tripp-Chevrotiere teach all the limitations of claims 1, 9, and 15 respectively, wherein configuring the common header comprises configuring one or more navigation uniform resource locators for the common header, by disclosing that when a selection of another application of the set of applications associated with the parent area is received, content of this application may also be presented in the child area without alteration to at least a portion of the parent area and the parent URL is updated so that the parent URL associated with the content of the second application includes the domain identifier and parameters associated with the second application [Chevrotiere, column 3, lines 56-64; column 9, lines 37-49].

4-4.	Regarding claims 5, 13, and 19, Tripp-Chevrotiere teach all the limitations of claims 1, 9, and 15 respectively, wherein configuring the common header comprises reading metadata pertaining to the at least one ingress route from at least one container-orchestration system configuration map and returning a navigation map at page load time to a portion of programming language included in at least each of the two or more user interface applications, by disclosing that with respect to the browser through which the content is being presented, the parent uniform resource locator or indicator (collectively URL) associated with presentation of the content of that application includes a domain identifier and parameters associated with that application [Chevrotiere, column 3, lines 51-56]. When a selection of another application of the set of applications associated with the parent area is received content of this application may also be presented in the child area without alteration to at least a portion of the parent area and the parent URL is updated so that the parent URL associated with the content of the second application includes the domain identifier and parameters associated with the second application [Chevrontiere, column 3, lines 56-64; column 9, lines 37-49].

4-5.	Regarding claims 6, 14, and 20, Tripp-Chevrotiere teach all the limitations of claims 5, 13, and 19 respectively, further comprising: replacing a hypertext markup language placeholder in at least each of the two or more user interface applications with at least the portion of programming language, by disclosing that with respect to the browser through which the content is being presented, the parent uniform resource locator or indicator (collectively URL) associated with presentation of the content of that application includes a domain identifier and parameters associated with that application [Chevrotiere, column 3, lines 51-56]. When a selection of another application of the set of applications associated with the parent area is received content of this application may also be presented in the child area without alteration to at least a portion of the parent area and the parent URL is updated so that the parent URL associated with the content of the second application includes the domain identifier and parameters associated with the second application [Chevrontiere, column 3, lines 56-64; column 9, lines 37-49].

4-6.	Regarding claim 7, Tripp-Chevrotiere teach all the limitations of claim 1, wherein obtaining the information pertaining to the container-orchestration system comprises processing at least one notification from the container-orchestration system when a custom resource definition is at least one of created, updated, and deleted, by disclosing that when an application, user, or group change has been made to the authorization system via SCIM, the change is reflected to the IAM service via an SCIM change notification, responsive to which the IAM service performs the change locally, for example, in centralized IAM service [Tripp, paragraph 83].

4-7.	Regarding claim 8, Tripp-Chevrotiere teach all the limitations of claim 1, wherein performing the one or more automated actions comprises implementing a single-page application as a front-end user interface application, and generating, using the single-page application, at least one navigation of routes across at least the two or more user interface applications, by disclosing providing access to external services through a single interface [Tripp, paragraphs 46, 47; figure 1; Chevrotiere, column 3, lines 37-47].

5.	Claims 3, 11. And 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tripp et al (Pub. No. US 2022/0038449), in view of De La Chevrotiere (U.S. Patent No. 9,967,311), and further in view of Manini et al (Pub. No. US 2012/0005738).

5-1.	Regarding claim 3, 11, and 17, Tripp-Chevrotiere teach all the limitations of claims 1, 9, and 15 respectively. Tripp-Chevrotiere do not expressly teach wherein configuring the single sign-on authentication mechanism comprises determining one or more single sign-on authentication mechanism parameters by parsing at least a portion of the obtained information pertaining to the container-orchestration system. Manini discloses that upon receiving a response to access a web application running on back-end servers (BES) using single sign-on, the web application processes the request and returns a response to a second traffic manager, which transmits it to a first traffic manager via an intermediate web server [paragraph 67, lines 1-7]. The first traffic manager parses the response from the web application to remove the absolute paths/URL within the response that identify the actual domain and port details of the web application and replaces them with the web portal SSO domain and port details [paragraph 67, lines 7-11]. First traffic manager also modifies the names of cookies that are set by the web application running on BES by name-spacing each such cookie, i.e.: prefixing each cookie with the application-name part of the web portal SSO domain name relating to the current request (e.g. “subdom”) and also changes the domain of the cookies of the web portal SSO domain for the web application [paragraph 68]. The modified response is then sent by the first traffic manager to the browser [paragraph 72]. This would allow for more efficient portal session validation together with distribution of the workload between components [paragraph 10]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform portal session validation, as taught by Manini. This would allow for more efficient portal session validation together with distribution of the workload between components.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178